Citation Nr: 0844114	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for dysthymia and anxiety disorder (claimed as post-traumatic 
stress disorder (PTSD)), prior to June 3, 2008.

2.  Entitlement to a rating in excess of 50 percent for 
dysthymia and anxiety disorder (claimed as PTSD), from June 
3, 2008.  


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision, in which the RO granted 
service connection for dysthymia and anxiety disorder 
(claimed as PTSD) and assigned an initial 30 percent rating, 
effective October 27, 2004.  In an August 2008 rating 
decision, the RO assigned a 50 percent rating for dysthymia 
and anxiety disorder (claimed as PTSD), effective June 3, 
2008.

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the matters on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Moreover, although the RO assigned a 50 percent 
rating, effective from June 3, 2008, as higher ratings are 
available, and the veteran is presumed to seek the maximum 
available benefit, the Board has characterized the appeal as 
encompassing the issues set forth on the title page.  Id; AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.


REMAND

The claims file reflects that further RO action on the appeal 
is warranted.

During two VA examinations, the veteran reported that he was 
being treated by a private psychiatrist at the Goldsboro 
Psychiatric Clinic.  The record contains copies of the 
veteran's initial evaluation in February 2005 and subsequent 
treatment records dated from February 5, 2005 through July13, 
2005 and from September 20, 2006 to May 7, 2008.  When VA is 
put on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, the RO should request that the veteran provide 
authorization to enable it to obtain identified private 
medical records, to include outstanding treatment records 
from the Goldsboro Psychiatric Clinic.

The record also reflects that there are additional Federal 
records outstanding.  In  September 2007, the veteran retired 
from the U.S. Postal Service (USPS) on disability supposedly 
based on his psychiatric disorders.  While USPS/Office of 
Personnel Management (OPM) records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See, 
e.g., Collier v. Derwinski, 1 Vet. App. 412 (1991).  Under 
38 C.F.R. § 3.159(c)(2), VA has the duty to obtain pertinent 
records in the custody of other Federal agencies.  Hence, 
when VA is put on notice of the existence of OPM records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; see also, Lind, 3 Vet. App. 
at 494.  Thus, the Board finds that the RO should obtain and 
associate with the claims file copies of all medical records 
underlying any OPM/USPS disability retirement determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The above suggests that the veteran's service-connected 
psychiatric disability may have increased in severity during 
the time period in question.  Hence, another examination is 
warranted to obtain more contemporaneous psychiatric findings 
and to ascertain whether the veteran's psychiatric disability 
renders him unemployable.  Accordingly, the RO should arrange 
for the veteran to undergo VA examination, by a psychiatrist 
at an appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may result in a denial of 
the claim for a higher initial rating (as consideration of 
the original claim will be based on evidence of record).  See 
38 C.F.R. § 3.655 (2008). 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to his appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the matters on appeal.  The 
RO's adjudication of the appeal should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claims.  The RO should also document its 
continued consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to Fenderson, 
cited to above, and Hart v. Mansfield, 21 Vet. App. 505 
(2007), decisions is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from OPM/USPS 
copies of all medical records underlying 
any decision awarding disability benefits 
to the veteran and any other 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the issues on appeal that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from the Goldsboro Psychiatric Clinic, 
particularly for the periods from July 
13, 2005 to September 20, 2006, and after 
May 7, 2008.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO's letter 
should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the appeal within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies, to include psychological 
testing, if deemed warranted, should be 
accomplished (with all findings made 
available to the examiner prior to 
completion of the report), and all 
clinical findings should be reported in 
detail.

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; homicidal or 
suicidal ideation; inability to perform 
activities of daily living; inability to 
establish and maintain effective 
relationships; difficulty in adapting to 
stressful circumstances; obsessional 
rituals which interfere with routine 
activities; disorientation to time or 
place; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's dysthymia and anxiety 
disorder, and an explanation of what the 
score means.  The examiner should 
specifically comment upon the impact of 
this condition on his employability.

The examiner should set forth all 
examination findings and the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for higher ratings for dysthymia and 
anxiety disorder, in light of all 
pertinent evidence and legal authority.  
The RO should document its continued 
consideration of whether "staged rating," 
pursuant to the Fenderson and Hart 
decisions, cited to above, is warranted.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


